46 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Rolando Alberto CASTRO, aka John Mora, Defendant-Appellant.
No. 93-50169.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 31, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Rolando Alberto Castro appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to possession with intent to distribute cocaine in violation of 21 U.S.C. Sec. 841(a)(1).  Castro's attorney filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).1  Our independent review of the record reveals no additional issues for consideration.  The district properly sentenced Castro to the mandatory statutory minimum sentence of 120 months required by 21 U.S.C. Sec. 841(b)(1)(A) for offenses involving five kilograms or more of a mixture or substance containing a detectable amount of cocaine.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The motion of James L. Waltz to be relieved as attorney for Castro is granted